June   A'\ .,   2015


                                                                 Leeroy Cesar Carballo
                                                                 TDCJ-CID # 1462910
                                                                 Pack Unit
                                                                 2400 ..wallace Pack Rd.
                                                                 Navasota, Texas 77868

Louise Pearson
Clerk, Court df Criminal Appeals
P.O. Box 12308
Capitol Station
Austin~ Texas 78711




RE: Request to file "Original Application Fat Leave and For Writ
    of ·Mandamus"

Dear Clerk:

       Please find "Relator's" (Original Application For Leave and

For Writ of Mandamus) to be filed in this Court and brough.t to

the    Honorable Judges at tent ion as time allows you .to. do so. Also,

included is a        S.A~S.E~         for your conveince with the request that

you please file-stamp this cover letter and mail baek to me. A

copy of this cover letter is also included. If the original of

this cover letter must be filed, then.please just file-stamp the

copy of it and return it to me.

       Th~nk   you ahead of time for your assistance in this matter!

      REOEIV·. -.IN
 \OOUfit'~CMMNM. ~S
         JUN 2~ 2015
                                                                         submitted.
                                                                         ~-
                                       EEROY       CARBALLO
                                      Relator - pro se
P.S. Also included~ please find and file the Relator's ''MOTION TO
     SUSPEND TRAP, RUL~ 9.3(b) AND FOR LEAVE TO FILE WRIT OF
       MANDAMUS ,.              ··~   .
                             Case No.
                       Initial Writ No. 1097497-A/. Habeas Corpus

ln re LEEROY CESAR CARBALLO,             §       COURT OF CRIMINAL APPEALS
          TDCJ-CID #1462910,             s
                                         ~
                    Relator,             §
                                         §
vs.                                      §       IN
                                         §
CHRIS DANIEL,                            §
Harris County District Clerk             §       AUSTIN, TEXAS


                   '.MOTION/TO·· SUSPENiiL
                                         TRAP .. :RULE :g. 3(b)·
                   "     ·;.AND FOR'LEAVK··T0 1 FILE.
                          ' WRIT                                    '
     Petitioner is a layman at·             law~   unskilled as licensed attorneys.

     and unable to acquire the required copies because of his incarcerat-

     ion. Being such, Relator requests that this Court invoke ·TRAP Rule

     2 to suspend Rule 9.3(b) and allow Relator to file one original of

     his motion(s) and            ~rit   to the Court.·

                                    III: PRAYER FOR RELIEF

     WHEREFORE, PREMISES CONSIDERED, The Relator,·acting prose, PRAYS
     that this Most Honorable Court GRANT the Relator.' s request invoking
     TRAP, Rule #2 to suspend Rule' 9. 3'( b.), copy requirement, allow the
     Relator to file one original Writ of Mandamus to the Court while
     properly serving the parties with a carbon copy of'such.pleading.
          Relator also requests· ·that this Court . GRANT this motion for
     leave tha L must be accompanied with the Relator's writ of mandamus.

                                                              RESPECTFULLY   SUBMITTED~




                                        -UNSW0RN BECLARAT-10N-
     I·, LEER0Y:CESAR CARBALL0., (TDCJ-.GIB) '11462910, born on .11-30-.78,
     do as ser;t · that I' am ctirren tly incareer.a ted in·:· th.e Texas Department
     of Criminal Justice - Institutional Divi~ion'on the Pack Unit·-
     2400 Wallace Pack Rd .. , in Navasota;. Texas (77868) in Grimes County,
     Texas, do declare· under the penal t·y of perjury ·t:ha t the above facts
     mentioned in .this motion are true and correct· to the best of my
     knowledge.
     Executed on this             ~3                                  Case No.
                            Initial
                            Writ No. 1097497-A

In re Leeroy Cesar Carballo,         st\     COURT OF CRIMINAL APPEALS
         TDCJ-CID #1462910.           ss
                    Relator~'        §       IN
                                     §
vs.                                  §       AUSTIN, TEXAS
                                     §
Chris Daniel,                        §
Harris County District Clerk         §



               RELATOR'S ORIGINAL APPLICATION FOR LEAVE
                     AND FOR'WRITOF MANDAMUS

TO THE HONORABLE JUDGES OF SAID COURT:
      COMES NOW Leeroy Cesar. Carballo,· "Relator" pro se in the above-
styled and numbered.cause and files this "Original Application for
Leave and for Writ of Mandamus". and will show to wit:
                          I. JURISDICTION·
      The Court of Criminal Appeals has exclusive jurisdiction to
grant relief on. matters pertaining to a pending post-conviction
habeas corpus application relating to a final conviction. See
Padieu v. Court of Appeals of Texas, Fifth Dist., 392 S.W.3d          115~

117~118   (Tex.Crim.App. 2013); Tex. Code Crim. Proc. Ann. art. 11.07
(West Supp. 2014)
                              II. RELATOR
      Leeroy Cesar Carballo,    TDCJ~CID.#   01462910, is an offender
incarcerated in the Texas Department ofCriminal Justice.-          ID~    and
is appearing   prose~   who can be located at the Pack Unit.-2400
Wallace Pack Rd .. -, Navasota,. Texas 77 868. · Relator has. exhausted
his remedies and has no other adequate remedy at law. The act
sought to be compelled is    min~sterial~    not discretionary -in nature.


                                    (1)
                                         III. •.. RESPONDENT .

        Chris Daniel, "Respondent" is the current Harris County

District Clerk

                                   IV •. PROCEEH:JRAL. HISTORY

        The "Respondent'' .ft led the "Relator.' s" initiaL pos·t conviction

application for. Wr.it of Habeas Corpus '·pursuant to Article 11.07 of

Texas code of Criminal.Procedure on September 28, 2011. See:

"EXHIBIT #1" attached. The "State"' then filed a "M(Ytion Requesting

Designation of Issues" on October 6, '2011. See: '''EXHIB•IT #2''

attached. o Pursuant to Article lL 07·, §3(d), "the. Courtf adop·ted. the

State's P·roposed' Order. Designating, Issues, ,See: "EXHIBIT #3" on

October      20~   2011. (also attached)

        On or about November 2nd, 2013, · the "Relator" mailed the

"Respondent" an amended/supplemented application forwrit of

habeas corpus . (Tex. Code Crim. Proc. , art. ·11. 07) , a ( 85 page)

memorandum of .law w/ (8) eight new exhibits attached. 1         On June 26, 2014, "Respondent" filed the· "Relator's" [Motion
 To Amend Application of Writ of-Habeas Corpus" 2 and sent the
 Relator a file-s.tamped cover'letter concerning this filing. See:
 "EXHIBIT'# 8" On May 18 ~- 201'5, the "Relator" mailed' the "Respondent"
 a "Notice of intent to file. a writ o'f mandamus. in regards to application
 of writ of habeas corpus''"that was;mailed to his office. See:
 "EXHIBIT.# 9" (4 pgs. attached)
                                  V •. Violation_ of
                              Tex,· ~ : Code "Grim.-·Proc.
                                 art. _ ll.07 __ -~3(b)_-

       The "Relator'-'.c asserts that the "Respondent" had a ministerial
duty to file the "Relator's" amended/supplemented -habeas application.
Tex. Code Crim. Proc. art. .11.07 §3(b}; Aranda v •..., Di'st.Cferk,Gaines
County,_ 207 S.W.3d 785(Tex.Crim.App,. 2006); Deleon                     v.. Dist.    Clerk,
Lynn County, 187 S.W.3d            473~   474 (Tex. ,Crim •. App . 2006) Because the
"'Relator" has no right to appeaL the "Responden.t' s" refusal to
properly 'f i'le his "amended/supplemented" .·hab-eas application, new
memorandum of law, with -(8) eight new exhibits, and have his exhibits
 that were attached to his prior application included with his new
filings, "Relator" has no remedy at law.
       The "Relator" wrote the "Respondent"· multiple times request-
ing that his new application and filings be assigned a. cause number,
if needed,· and forwarded:to the trial court for consideration. The
"Relator" indicated in his letters thBt· he did not wish for his
filings to be construed as a s1:1bsequent writ: but as an application
where he has stated all of the facts supporting his grourtds.
       In essence, 'the "Relator" requested that .his amended/supplemented
writ of habeas       ~orpus    be filed whi.le .his tither writ concerning the
 same cause was/is pending bef:c;>re the Court.
·2aelator'·s un1f of as~1gnment does n6t allow inmate~ to photocopy
    tlrir ~ \\Urk •. 'lh= Relator is urnble to_~ a CCJP.r' of this rrotim rrent:i.cnrl that is ~
  _tp 1:e in tre District Clerk's office, fil.Erl prqELly.
                                              (3)
   The "Relator" r.ecognized the deficiencies in his initial
application and brief on file while working pro se and sought to
correct his· mistakes pro se. The "Relator". relied on Trevino v.
Thaler:,: a· Supreme Court case as grounds in support of allowing
him to amend/supplement his application. The "Relator's" motion
to amend/supplement was attached to ·his .cover.' letter. See cover
letter: "Exhibit # 8"
   :. The· ''Relator" has received. no response            i'ndm.c'a'.t:~ng   :that his
new filings were ever filed,. assigned a new. number, if needed, or
that they=were ever forwarded··to the trial court or to this
Honorable Court of Criminal Appeals.
     According to Benson   :V·.   ·!District Clerk,. Montgomery:              County~

331 S.W.3d 431 (Tex. Crim. App. 2011):
     "Whether a habeas corpus applicant has other applications
     pending.is·irrelevant to the district cletk's ~uty to receive
     file~ and forward habeas corpus applicati6ns under:Article 11.07''
     Id. at 432
                      VI. PRAYER FOR RELIEF
                                                  ····'.
WHE~EFORE:   PREMISES CONSIDERED, Relator respectfully requests a
finding that Respondent did ~ot fulfill his ministerial duty
according to the Tex. Code Crim. Proc. art. 11.07 §3(b) and that
Relator brought this litigation in good faith and has substantially
prevailed. Relator prays fot an ORDER directing Respondent to file-
stamp Relator's amended/supplemented habeas application with the
memorandum of law and 8 (eight) exhibits that were attached with
a date within November of 2013 and to attach with his new filings
"exhibits (A, B: C: & D) that were attached t:o his filings on
9-28-11. Also~ . if the law so requires, that the "respondent"
assign the "amended/supplemented" application a new number and
forwarded to the trial court or to this Honorable Court along
                                      (4)
tHth the "Relator's" motion to "amend·applicationof writ of

habeas corpus" that Relator asserts that he attached to his

cover letter that .was file-stamped by the_Bfstrict Clerk. See:

"EXHIBIT#8" attached.

     Last~   that the ''Respondent" '.be'>ORDERED>to send'· ·the Relator

a copy of the docket sheet that indicates all .the· letters, documents,

pleadings that have been filed with their filing dates pertaining

to the Relator's proceedings=on his writ of habeas corpus under

the herein mentioned cause nu~ber.

Date: June   ~~.-=---'2015




                             -UNSWORN: DECLARATION-

I, LEEROY' CESAR CARBALLO, .(TDCJ-CID) #         014629:10~    date· of 'birth

being on 11-30-1978, do assert that I'am. currently ... incarcerated

in the Texas Department o:£ Criminal Justice - InstitutionaL

Division on ·the Pack Unit -       2400.W~llace    Pack Rd. in Navasota,

Texas ( 7 7 868) in Grimes Cotm ty, ·   Texas~   do .. d~cl:are under· the

penalty of perjury that the above facts, fil~ngs mentioned, and

exhibits are both true and .corree t to ·the best of. my knowledge.

Executed on this     )   ~      day of June,




                         -CERTIFICATE·· 0F SERJZICE-

I, Leero,y Cesar Carballo.,#1462910 ~ 'further .. certify that I sent the
o:riginal copy of this "Ap.plicatioil for Leave and· For Writ of
Mandamus " by first:~elass· mail~. postage prepafd to: Louise Pearson.
Clerk~ Court 0f CriminaL Appeals, P.O.Box 12308, Capitol Station,
Austin. Tx~78711 and· a carbon copy, mailed .in likewise rrianner to:
State ~rosecuting Attorney~. P~O. Bbx"12405i Austiri,, Tx. 78711 and
to the Res.ponden t · : Chris DanieL, Harri::; County Dis 1trict Clerk~
P.O.Box 4651 Houston,. Tx.· 77210 Oil.;JUN" ¢~ ~"~5                     L C4£
                                      ( 5)                 L    ~SAR         CARBALLO   .
"EXHIBIT # 1"
                                                                       CHRIS DANIEL
                                                            HARRIS COUNTY DISTRICT CLERK




        September 28, 2011


         LEEROY CESAR CARBALLO
         #01462910- WAYNE SCOTT UNIT
         6999 RETRIEVE RD .
       . ANGLETON,TEXAS 77515


        RE: CAUSE #1097497-A
        1"'9th District Court

        Dear Applicant:

        Your post conviction application for Writ of Habeas Corpus was received and filed on 9-28-11.
        Article J 1. 07 of the Texas code of Criminal Procedure affords the State 15 days in which to
        answer the application after J:aving been served with said application. After the 15 days allowed
        the State to answer the application, the Court has 20 days in which it may order the designation
        of issues to be resolved, if any. If the Court has not entered an order designating issues to be
        resolved within 35 days after the State having been served with the application, the application
        will be ·forwarded to the Court of Criminal Appeals for their consideration purstiimt to Article
        11.07, Sec. 3(c)ofthe Texas Code of Criminal Procedure.

        The records of the office reflect the following:

        CAUSE NO.                    PETITION FOR WRIT OF HABEAS CORPUS                                           DISPOSITION




        All future correspondence shoul_d indicate the above listed cause number.
                                                                                                        ...
                                                                                                         "
                                                                                                              '




                                              .'                                                                      •        ;    #      ••   •·   •




                                                                                                                  •       '!       ... ,
                                                                                                                                                            :   l   ·' .•'   -.,_I



        Lou.Jefferson, Deputy
        Criminal Post Trial

        CC:        District Attorney
                   Judge, Presiding Court


                            1201   FRANKLIN        •   P.O. Box 4651   •   HOUSTON, TEXAS   77210-4651 • (888) 545-5577

        PAGE   I   OF   I                                                                                                                   REv. 01-02-04
"EXHIBIT # 2"


                                                  NO. 1097497-A

        EX PARTE                                          §           IN THE 179th DISTRICT COURT

                                                          §           OF
        LEEROY CESAR CARBALLO,
         Applicant                                        §.          HARRIS COUNTY, TEXAS


                   THE STATE'S MOTION REQUESTING DESIGNATION OF ISSUES

                The State of Texas, by and through its Assistant District Attorney for Harris County,

        requests that this Court, pursuant to TEX. Co bE CRIM. PROC. art. 11.07, §3(d), designate the

        following issues which need to be resolved:

                1. Whether the applicant received effective assistance of counsel at trial.

                2. Whether the applicant received effective assistance of counsel on appeal.

                Service has been accomplished by mailing ·a true and correct copy of the foregoing

        instrument to the following address:

                       Leeroy Cesar Carballo
                       #1462910- Wayne Scott Unit
                       6999 Retrieve Rd.
                       Angleton, TX 77515

                SIGNED October 6, 2011.
                                                          Re~tf~llf.binitte ,

                                                          ~Keating
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-6657, (713} 755-5809 (fax)
                                                          Texas Bar I.D. #00787813




                                                                                                        j
             ~   ... ·   i .


 "EXHIBIT # 3"


                                                                                                                       NO. 1097497-A
     .........
     ...
 .                        · EXPARTE                                                                                           §        IN THE I 79th DISTRICT COURT
-·
                                                                                                                              §        OF
                               LEEROY CESAR CARBALLO,
                                Applicant                                                                                     §        HARRIS COUNTY, TEXAS


                                                       THE STATE'S PROPOSED ORDER DESIGNATING ISSUES

                                     . Having reviewed the applicant's application for writ of habeas corpus, the Court finds

                               that the following issues need to be resolved in the instant proceeding:

                                       1. Whether the applicant received effective assistance of counsel at trial.

                                       2. Whether the applicant received effective assistance of counsel on appeal.

                                      Therefore, pursuant to Article 11.07, §3(d), this Court will resolve the above-cited issues

                               and then enter findings of fact.

                                       The Clerk of the Court is ORDERED NOT to transmit at this time any documents in the

                               above-styled case to the Court of Criminal Appeals until further order by this Court.

                                                                                                             By the following signature, . ·

                                                                the Court adopts the State's Proposed Order Designating Issues.

                                                                        SIGNEDonthe_.                                         _day£~
                                                                                                                PRESIDING JUDGE




                                                                                            :.
                                         ..       '   ..                                 ·:.'
                                                                                                 ''
                                                                                                 y'     .,


                                         .'
                                         '·   L       ,;'   /
                                                                                            .........
                                                                      '-1,
                                                                                                              . :   •·:',l'
                                                                                                              •'1.   i'
                                                                             ,.                               ·/'l''

                                                                         ~-       :.·~                          •·.•. ti:
                             .-.                     j
                                    ... j
                                                 j
                                                j
                                               j
                                              j
                                             j
                                            j
                                           j
                                          j
                                         j
                                        j
                                       j
                                      j
                                     j
                                    j
                                   j
                                  j
                                 j
                                j
                               j
                              j
                             j
                            j
                           j
                          j
                         j
                        j
                       j
                      j
                     j
                    j
                   j
                  j
                 j
            .j
               j
              j
             j
            j
           j
          j
         j
        j
       j
      j
     j
    j
   j
  j
 j
j
"EXHIBIT;_,# 4 II
                    SENDER: .COMPLETE THIS SECTION
                    • Complete ite~~          '1.
                                           2~ 'an~ Ais6 cohi~l~t~~ ! \ ~ \ ·
                                                               3.
                    • Jte.m 4 lf Restncted Delivery is desired.
                      Pnnt your name and address on the reverse ..
                      so that we can return the card to you.        .
                    • Attach th1s card. to the back .of the ma1.1p1ece,
                                                                  •     ·
                      or on the front 1f space permits.
                                                                                                         D. Is delivery address different
                    1 . Article Addressed to:
                                                                                                            If YES, enter delivery add res!>.~~.....,.,...;:..;-;.;..-

                    Chi?/S       {);1)1,' e                                   I
                    )I;1 /(~'.£'{ou 11 t-1 t(},:_rj,f,'t 1
                    c/££K                                                             .                  3. Service Type

                     Jtf?o tftJ :j tf t->I                                                                  0 Certified Mail
                                                                                                            0 Registered .
                                                                                                                                              0 Express Mail
                                                                                                                                              0 Return Receipt for Merchandise
                                                                                                              0 Insured Mall                  0 C.O.D ..
                                                                                                         4. Restricted Delivery? (Extra Fee)                                     0        Yes.

                    2. Article Number
                       (Transfer from service label)

                    PS Form    3811.         February 2004                            Domestic Return Receipt                                                                  102595·02-M-1540 :




                              __ ,..   _________    ---             --   ----------~--          ';"-------------:----·.-----
                                                                                                                                         . ----=---·---·-··· ·.----




                                   I
                                       . UNITED
                                           .
                                                    ST~TES Po$\l~f!~i«[\pm\\\'.'\\n\\tq\till;,t,\\ 1 \h\\\!h \if1~t-Cia.ss
                                                                              '   .....   • •   ..       ..    • 1 ••   •
                                                                                                                            .
                                                                                                                                     •           • ••   •      ...
                                                                                                                                                                              USPS
                                                                                                                                                                                         Mail
                                                                                                                                                                             'Postage & Fees.Paid
                                                                                                                                                                                                 .
                                        .                                                  ·         ·   · .                                                                  Permit No. G-10
                                         .                                                                                                                              ·~------------~

                                                    • Sender: Please print your name, address, and ZIP+4 in this box •
                                             " J. E £               Y. S' Ca.,.. hq_                                                          tl v                                   (\
                                             ,, "i{: :ir1~1N;~t)                                                                                                      \q;(j
                                                   ;; '(0 ~ W fJ,/ I fl.(_L ,l?f!c.J< f J
                                                       . -~~        .    ..                                                     ~_



                                                     Af/Jv A!() fer 7x                                              7-7 g& &                                                    . ,~.




                                 ·---------------- ...-.....:..--·- ---------~-- ·---~---------·- ___                                                       ,_ ________ -   ------   -·   ·-
I   'E»>IBBT # r:J   I    '




                                            MARCH 5TH, 2014
                                                                 LEEROY CESAR CARBALLO
                                                                 01462910
                                                                 pack unit
                                                                 2~00 WALLACE PACK RD.
                 RE: CAUSE #1097497-A
                                                                 NAVASOTA, TEXAS 77868
                 CHRIS DANIEL
                 HARRIS COUNTY DISTRICT CLERK
                 P.O. BOX 4651
                 HOUSTON, TX. 77210-4651
                 DEAP. CLERK:
                      ON OR ABOUT NOVEMBER 2ND; 2013, I MAILED YOU MY APPLICATION
                 FOR A WRIT OF HABEAS CORPUS IN ACCORDANCE WITH ARTICLE 11.07 OF THE
                 TEXAS CODE OF CRIMINAL PROCEDURE; A MEMORANDUM OF LAW IN SUPPORT
                 OF, AND EIGHT EXHIBITS (ATTACHMENTS) TO BE INCLUDED IN. I RECEIVED
                 MY CERTIFIED RETURN RECEIPT INDICATING THAT MY MAIL WAS RECEIV~D
                 ON NOV - 6, 2013 BY A "ARTHUR SIMPSON".
                      PLEASE ASSIGN MY APPLICATION A CAUSE NUMBER IF NEED BE AND
                 FORWARD IT TO THE TRIAL COURT FOR CONSIDERATION. I DO NOT WISH
                 FOR THE COURT TO CONSTRUE THIS APPLICATION AS A SUBSEQUENT WRIT,

                                                                        -
                 BUT AS A GOMPLIANT APPLICATION WHERE I HAVE STATED ALL OF MY
                 GROUNDS SUPPORTING MY CLAIMS THAT I WISH THE COURT TO CONSIDER.
                      I WISH TO PTIOCEED WI1H THE NEW HABEAS APPLICATION, MEMORANDUM
                 OF LAW, AND EIGHT EXHIBITS (ATTACHMENTS) tHAT WEFE RECEIVED BY
                 YOUR DEPARTMENT ON NOV -6, 2013, AND HAVE INCLUDED "EXHIBITS A,B,
                 C, & D" THAT WERE ATTACHED TO MY FILINGS ON 9-28-11.
                      I STRONGLY BELIEVE THAT I HAVE NOW RAISED A COLORABLE CLAIM
                 OF INEFFECTIVE ASSISTANCE OF TRIAL AND APPEAL COUNSEL IN MY NEW
                 HABEAS APPLICATION AND MEMORANDUM OF LAW.
                                             DBCLABATSgs.
                      I, LEEROY CESAR CARBALLO, 15e -eiD #1462910,Applioant,pro-ae•
                 do d8olare under penalties of perjury that the 11.07 APPLICATION,
                 w/ memorandum of law, and eight exhibits (attached), that were re-
                 ceived by certified mail by your department are true and correct
                 to the best of my knowledge and that I pray for relief and believe
                 that I'am ·entitled to REDR&SS.                 ~-~-
                      EXECUTED ON THIS THE ,.':). ~--\ .. DAY OF '\' ~- _ .. _ . __ ,@014 • •
                                            ---                   R~~PEcfFOCLY SUBMITTED, ,r
                                                                Q (' (' ,{)._00 ...
                                                                ~-~tt~
                                                               *lpplicant- pro-se   *
"EXHIBIT # 6"

                                     JUNE 6,   2)b 14
                                                        LEEROY CESAR CARBALLO
                                                        II 01462910
                                                        Pack Unit
                                                        2400 WALLACE PACK RD.
                                                        NAVASOTA, TX. 77868

        CHRIS DANIEL
        HARRIS COUNTY DISTRICT CLERK
        P.O. BOX 4651
        HOUSTON,TX 77210

        RE: WRIT # 1097497-A
        MR. DANIEL:
             ON 11-2-2013, I MAILED YOU MY AMENDED APPLICATION        (writ of
        habeas corpus]T.C.C.P. art.11.07]) form, my memorandum        of law in
        support of, & ~ight exhibits (attached). I received
                                                        ;:
                                                             my       certified
        return receipt indicating that my ma~l was received on        11-6-2013
        by an "ARTHUR SIMPSON".
                I'M REQUESTING AGAIN, THAT MY "AMENDED'' APPLICATION BE ASSIGN-
        ED A CAUSE NUMBER IF NEED BE AND FORWARD IT TO THE 179TH DISTRICT
                                                             '·.
                                                         ''
        COURT FOR CONSIDERATION. IT IS NOT A SUBSEQUENT WRIT, BUT AN "AMENDED'',
        COMPLIANT APPLICATION THAT STATE ALL OF THE GROUNDS·! WISH THE COURT
        TO CONSIDER.
             I WISH TO PROCEED WITH THE "AMENDED" APPLICATION, "RECONSTRUCtED"
        MEMORANDUM OF LAW, 8 EXHIBITS (ATTACHED), THAT WERE RECEIVED ON
        11-6, 2013, AND HAVE "EXHIBITS-A,B,C, & D" THAT WERE ATTACHED TO
        MY PLEADINGS FILED ON 9-28-11.

                                     DECLARATION
             I, LEEROY CESAR CARBALLO, 1462910, APPLICANT-pro se, DO DECLARE
        UNDER PENALTIES OF PERJURY THAT MY "AMENDED" 11.07 APPLICATION,"RE-
        CONSTRUCTED" MEMORANDUM OF LAW, & 8 EXHIBITS (ATTACHED) THAT WERE
        RECEIVED BY CERTIFIED MAIL BY YOUR DEPARTMENT ARE TRUE AND CORRECT
        TO THE BEST OF MY KNOWLEDGE AND THAT I PRAY FOR RELIEF AND BELIEVE
        THAT I'M ENTITLED TO REDRESS.
             EXECUTED ON THis9jh .. DAY OF Jupe_, ,20!.:L_.
                                                        RESPECTFULLY SUBMITTED,
                                                        ~b C'o.n~MIO              ·
                                                        LEEROY CESARBI&BBALLO
                                                        1/1462910
    CCI FILED                                           Applicant - pro se
"EXHIBIT # 7"


                                     JUNE 9, 2014
                                                       LEEROY CESAR CARBALLO
                                                       fl 01462910
                                                       PACK UNIT
                                                       2400 WALLACE PACK RD.
                                                       NAVASOTA, TX. 77868
        CHRIS DANIEL
        HARRIS COUNTY DISTRICT CLERK
        P.O. BOX 4651
        HOUSTON, TX.77210
        RE:* UPDATING MY NEW ADDRESS
           * REQUESTONG A DOCKET SHEET OR TO KNOW THE STATUS
             OF MY WRIT (11.07)
       MR. DANIEL:
                                                       '
                I WROTE TO YOU ON 3-5-2014 FROM THE ABOVE ADDRESS AND HAVE
        NOT HEARD FROM YOU. I'M WRITING AGAIN TO INFORM YOU THAT THIS
        ABOVE ADDRESS IS MY NEW ADDRESS. PLEASE UPDATE THIS ADDRESS AS
        CURRENT FOR THE COURT'S RECORD.
                IN ADDITION; I'M REQUESTING A COPY OF MY DOCKET SHEET PERTAIN-
        ING TO MY WRIT OR TO BE INFORMED OF THE STATUS OF MY WRIT. HAS MY
        "AMENDED" APPLICATION THAT WAS RECEIVED BY YOUR DEPARTMENT ON 11-6-2013
        ASSIGNED A NEW WRIT NUMBER. MY ORIGINAL APPLICATION HAS BEEN
        PENDING FOR OVER 2! YEARS NOW IN THE 179TH DISTRICT COURT. PLEASE
        RESPOND WITH ANY INFORMATION CONCERNING THIS MATTER.
                                                           RESPECTFULLY SUBMITTED,

                                                           ~.Cmm      CJJ1b ~ I~
                                                        LEEROY CESAR CARBALLO
                                                       111462910
                                                        APPLICANT - pro se
        CC/FILED
"EXHIBIT # 8"


                                     JJN~   23, 2014


                                                        LEEROY C~~AR CARBALLO
                                                        TDCJ-CID #01462910
                                                        PACK UNIT
                                                        2400 WALLACE PACK RD.
                                                        NAVASOTA, TX. 7786~


        CHRIS DANIEL
        HARRIS COUNTY DISTRICT CLERK
        P.O. BOX i-1651
        HOUSTON, TX. 7'7210


        RE: *REQUESTING ENCLOSED MOTION TO BE FILED AND FORWARDED TO      T~E
             PRESIDING JUDGE 0? THE 179TH DISTRICT COURT.
                                                                                 !"'--
        DEAR MR. DANIEL:
        El'JCCOSED, PLEASE FIND A "MOTION TO AMEND APPLICATION OF WRIT OF
        HABEAS   CO~PUS   FILED UNDER TX. CODE CRIM. PROC. ART.11.07''· I'm
        requesting that you please file this motion and forward a copy to
        the presiding Judge of the 179th District Court in Harris County.
                Also, please find enclosed a S.A.S.E. for your conveneice

        and file stamp a copy of this letter that I'm sending you and return

        to me.
                I thank you for your help in this matter!!!!!




                                                       RESPECTfULLY SUBMITTED,
"EXHIBIT # 9"

                                 May 18, 2015

                                                       Leeroy Cesar Carballo
                                                       TDC)-CID # 01462910
                                                       Pack Unit
                                                       2400 Wallace Pack Rd.
                                                       Navasota, Tx.77868

       Chris Daniel
       Harris County District Clerk
       P.O. Box 4651
       Houston, Tx. 77210-4651

       RE: Notice of intent to file a writ of mandamus in regards to
           application of writ of habeas corpus mailed to your aqdress.

       Dear Clerk:
           This letter is being sent as a notice of intent to file an

       application for a writ of mandamus with   th~   Texas Court of Criminal

       Appeals.

           "The Court of Criminal Appeals has exclusive jurisdiction to
            grant relief on matters pertaining to a pending post-
            conviction habeas corpus application relating to a final
            conviction." See Padieu v. Court of Appeals of Texas .. Fifth
            Dist .. 392 S.W.3d 115. 117-118 (Tex.Crim.Ap6. 2013); Tex.
            Code Crim. Proc. Ann. art. 11.07 (West Supp. 2014 ·
            The "Relator" was convicted of aggravated robbery and sentenced

       to forty years imprisonment in the 179th District Court from
       Harris County in cause no. 1097497. The Relator's initial post

       conviction application for Writ of Habeas Corpus was received and
       filed on 9-28-11 and assigned number 1097497-A.
            On or about November 2nd, 2013, the Relator mailed your office

       an amended/supplemented writ of habeas corpus , memorandum of law,

       (8) eight new exhibits [attached]. Relator received his certified

       return receipt indicating that mail addressed to you from the
       Relator was received on November 6. 2013 and signed by an

       " Arthur Simpson".
                                      (1)
     The Relator has written you multiple times requesting that
his new application and filings be assigned a cause number if need
be and foward it to the trial court for consideration. The Relator

has indicated in his letters that he does riot wish for the Court

to construe this application as a subsequent writ, but as a
compliant application where he has stated all of his grounds

supporting his claims that he wishes the Court to consider.

     The Relator has stated in his letteres addressed to you that
he wishes to proceed with the new habeas application, memorandum

of law, and eight exhibits (attached), and requested to have included
"exhibits [A, B, C, & D) that were attached to his filings on 9-28-

11. The Relator submitted his "declaration" with his letters to

you attesting/swearing/declaring under the penalty of perjury that
these new pleadings filed are true and correct to the best of the

Relator's knowledge.

     In essence, the Relator requested that you file his new writ

of habeas corpus while his other habeas corpus application concern-

ing the same cause is pending in this Court. The Relator recognized

the deficiencies in his initial application and brief on file and
sought to correct his mistakes while filing pro se.

     The Relator has received no response indicating that these new

filings were ever filed, assigned a new cause number if necessary,
that they were forwarded to the trial court or to the Texas Court

of Criminal Appeals.
    According to Benson v. District Clerk. Montgomery County,

331 S.W.3d 431 (Tex.Crim.App. 2011):

    "Whether a habeas corpus applicant has other applications
    pending is irrelevant to the district clerk's duty to receive,
    file, and foward habeas corpus applications under Article 11.07"
    Id. at 432
                                 (2)
     Relator asserts   this duty exists under Tex. Code Grim. Proc.
art. 11.07. §3(b). If these filings are not to be assigned a new

case number because of some operating pr6cedures in your department,
then these filings should have still been brought to the Court's

attention for a response or forwarded to the Court of Criminal

Appeals.
     The Court of Criminal Appeals will grant relief when a relator

shows:
     "(1) that the act;~ought to be compelled is purely ministerial
     and (2) that there is no adequate remedy at law." Winters v.
     Presidin Jud e of the Grim. Dist. No. Three, 118 S.W.3d 773,
     775 Tex.Crim. App. 2003
     In Relator's case, the Harris County District Clerk has a
ministerial duty to file Relator's habeas application. Tex. Code
Grim. Proc. art. 11.07, § 3(b); Aranda v. Dist.Clerk, Gaines County,

207 S.W.3d 785 (Tex.Crim.App. 2006); Deleon v. Dist. Clerk,Lynn County.

187 S.W.3d 473.474 (Tex.Crim.App. 2006) Because Relator has no

right to appeal the District Clerk's refusal to file his habeas

application. Relator has no   r~medy   at law.
     The Relator will file his mandamus with the Court of Criminal
Appeals in (21) twenty-one days if the Relator receives no response

concerning these issues that are being brought to your attention.

                                                 Respectfully submitted.


                                                 d:··~ C~ ~Jl
                                                  eeroyesar Cara()
                                                 Relator - pro se

                          DECLARATION

     I, Leeroy Cesar Carballo, TDCJ-CID #1462910, my date of birth

is on November 30, 1978, presently incarcerated at the Wallace Pack
Unit (TDCJ-CID), in Navasota. Texas 77868, in Grimes County, do
                                (3)
declare under the penalty of perjury that the foregoing facts are
true and correct to the best of my knowledge.

Executed on      I